Citation Nr: 0313900	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-08 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from January 1973 to November 
1973, with time lost from July 13, 1973, to August 26, 1973, 
and from September 11, 1973, to October 4, 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1998 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in February 1992 
denied entitlement to service connection for an acquired 
psychiatric disorder (nervous condition).  That decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002).  In November 
1997, the veteran asserted a claim of entitlement to service 
connection for PTSD, which is a new claim and which is the 
subject of the current appeal.

In July 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in November 2002.  In December 2002, the veteran 
appointed his current representative, who requested a copy of 
his claims file, which was provided to the representative in 
March 2003.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD which 
conforms to DSM-IV.

2.  There is no credible supporting evidence that the 
veteran's claimed inservice stressor of a sexual assault by 
another soldier occurred.

3.  The veteran was not sexually assaulted during his period 
of active service.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  In 
particular, the veteran requested that VA attempt to obtain a 
chaplain's evaluation dated in October 1973, but the National 
Personnel Records Center reported that no such document was 
on file in the veteran's service personnel records.  The RO 
obtained copies of the veteran's entire service personnel 
records.  The RO notified the veteran of the requirements in 
law to establish entitlement to the benefits which the 
veteran is seeking.  In May 1991, prior to the prior final 
denial of the veteran's claim for service connection for an 
acquired psychiatric disorder as a result of a sexual assault 
while the veteran was on active duty, the RO notified the 
veteran that he should submit any verification of the claimed 
incident.  In July 2000, after the Board's remand of the 
current appeal for further development of the evidence, the 
RO notified the veteran that he should identify independently 
verifiable evidence of behavioral changes which occurred at 
the time of the alleged stressor and provide a list of any 
fellow soldiers and/or civilians, and their addresses, who 
may be able to provide lay statements as to the occurrence of 
the claimed stressor and/or changes which they observed in 
his behavior at the time of the claimed stressor or shortly 
thereafter.  In response to the RO's letter of July 2000, the 
veteran did not identify any additional evidence or submit 
any lay statements.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2002). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

VA Adjudication Manual M21-1 contains provisions relating to 
development of evidence in PTSD claims in which it is alleged 
by the claimant that he or she developed PTSD as a result of 
a personal assault, to include a sexual assault.  See Manual 
M21-1, Part III, § 5.14c.  The United States Court of Appeals 
for Veterans Claims (Court) has held that VA must follow the 
manual procedures in such cases.  See YR v. West, 11 Vet. 
App. 393, 398-99 (1998); Patton v. West, 12 Vet. App. 272, 
277 (1999).

Manual M21-1, Part II, § 5.14c states that: victims of 
incidents of personal assault may find it difficult to 
produce evidence to support the occurrence of the stressor 
and, therefore, alternative evidence must be sought; the 
service record may be devoid of evidence because many victims 
of personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military 
or civilian authorities and, therefore development to 
alternative sources for information is critical.  Alternative 
sources which may provide credible evidence of an inservice 
stressor include: medical records from private (civilian) 
physicians or caregivers who may have treated the veteran 
either immediately following the incident or sometime later; 
civilian police reports; reports from crisis intervention 
centers such as rape crisis centers or centers for domestic 
abuse; testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy; or 
copies of personal diaries or journals.  If the military 
record contains no documentation that a personal assault 
occurred, alternative evidence might still establish an 
inservice stressful incident.  Behavior changes which 
occurred at the time of the incident may indicate the 
occurrence of an inservice stressor.  Examples of behavior 
changes which might indicate a stressor include but are not 
limited to: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements describing episodes of 
depression, panic attacks or anxiety but no identifiable 
reasons for the episodes; and evidence of substance abuse 
such as alcohol or drugs.  The preponderance of the evidence 
may be relied on even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes.  Evidence which documents 
such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  See Manual M21-1, Part III 
,§ 5.14c(1) to (9).  

Factual Background

The veteran's service personnel records reveal that, with his 
parents' permission, after having dropped out of high school, 
he enlisted in the United States Army at age 17 years for a 
term of 4 years and was inducted in January 1973.  He 
completed basic training at Fort Knox, Kentucky, and advance 
infantry training at Fort Campbell, Kentucky.  After he went 
AWOL in July 1973 and again in September 1973, he was 
assigned to a unit of the Army Retraining Brigade at Fort 
Riley, Kansas, in early October 1973.  During the pendency of 
his current appeal, the veteran has contended that, on the 
night of October 10-11, 1973, while he was on bivouac with 
his unit of the Army Retraining Brigade, another soldier 
sexually assaulted him in a tent by performing fellatio on 
him and placing a finger in his anus.  This claimed stressful 
incident is not documented in the veteran's service medical 
records or in his service personnel records.

The veteran's service personnel records contain an RB Form 7, 
Correctional Progress Notes, dated October 15, 1973, which is 
a report of a social work evaluation.  On the form, it was 
stated that RB Form 7 was to be used to by all personnel, 
including legal, social work, chaplain, personnel, 
commanders, team leaders, and counselors to briefly record 
their interviews and correctional treatment conferences.  An 
officer of the Army Retraining Brigade who was a social 
worker evaluated the veteran and reported that: the veteran 
stated that he first requested a discharge from the Army 
after he completed advanced infantry training and was told 
that the best way to be discharged was to be assigned to the 
Army Retraining Brigade but that his commanding officer would 
have to have a reason to have him transferred to the Army 
Retraining Brigade, so he went AWOL for period of about 45 
days and then again went AWOL for a period of about 25 days, 
after which he was court-martialed and sent to the Army 
Retraining Brigade; the veteran also stated that, upon his 
arrival at the Army Retraining Brigade, he again indicated 
that he was not motivated for further service; the veteran 
was assigned to his current unit of the Army Retraining 
Brigade after failing to complete a field exercise;  and the 
veteran now stated that he desired a separation from the Army 
regardless of the type of discharge he received.

The social work officer reported an impression that the 
veteran was an immature and impulsive individual who seemed 
to be quite dependent on his family.  The social work officer 
also stated that: the veteran's personality structure could 
be labeled passive-aggressive, although his background did 
not appear to reflect a severe character disorder; his 
dependency on his family and his immaturity influenced his 
motivation and ability to complete military service; his 
potential for RTD [return to duty] was zero; if not 
separated, he would continue to go AWOL and resist conforming 
to military standards; and his enlistment in the Army was an 
exercise of poor judgment and based on unrealistic goals and 
expectations.  The social work officer recommended that the 
veteran be considered for separation due to apathy and a 
defective attitude.

The Board notes that, on October 15, 1973, when the veteran 
was interviewed by the social work officer, he made no 
reference to any personal or sexual assault having been 
perpetrated upon him.

The veteran's service personnel records show that, on October 
17, 1973, he refused an order from his team sergeant and from 
his unit commander to go to training.  In November 1973, the 
veteran's commanding officer recommended that he be 
discharged for unsuitability, which was accomplished.

The veteran's service medical records contain a report of 
medical history in November 1973 in which he denied having 
depression or excessive worry or nervous trouble of any sort.  
On the report of medical history form, in his own 
handwriting, the veteran stated, "I am in good health."  At 
a medical examination for discharge in November 1973, the 
veteran was evaluated as psychiatrically normal.

In June 1977, the veteran was admitted to a private hospital 
burn unit for treatment of burns over 25 percent of his lower 
body, including the abdomen, thighs, and back.  On admission, 
he stated that, at the time of his burn injuries, he was 
having a marital dispute with his wife and, while smoking a 
cigarette, he reached for a gallon of gasoline to threaten 
her and inflicted gasoline and cigarette burns on himself.

A VA medical certificate in October 1986 noted a diagnosis of 
low back pain.  A VA medical certificate in October 1988 
noted that the veteran stated that he was taking prescribed 
narcotic drugs for a headache disorder and was requesting 
help in getting off the drugs.  In October 1988, the veteran 
became a patient of a VA outpatient psychiatry service.  At 
that time, he had a history of migraine headaches and 
depression.  

In August 1989, the veteran was evaluated by a non-VA 
clinical psychologist.  The diagnoses were: mixed substance 
abuse; dysthymic disorder; and agoraphobia.  The clinical 
psychologist's report indicated that the veteran told him 
that he was discharged from military service because he was 
"too immature" and that in service he used drugs.  The 
report made no reference to any claim by the veteran to have 
been sexually assaulted in service.

In September 1989, at the VA mental health clinic, the 
veteran characterized the incident in June 1977 in which he 
inflicted burns on his body as a suicide attempt.  In October 
1989, he was hospitalized at a VA facility for 2 days for 
evaluation of a history of migraine headaches and drug 
dependence.  Thorazine was prescribed.  In January 1990, at 
the VA outpatient clinic, his treating psychiatrist assessed 
the veteran's condition as being stable.

In a visit to the VA outpatient mental health clinic in 
February 1991, the veteran claimed to have been subjected to 
sexual abuse while he was on active duty in the Army.  This 
was the first documentation in his medical records of an 
allegation by the veteran that he was a victim of a personal 
assault in service.  The Board notes that the veteran made 
this allegation over 17 years after his separation from 
service.  Also in February 1991, the veteran asserted a claim 
of entitlement to service connection for a "nervous 
condition", which he claimed was the result of a sexual 
assault in November 1973 at Fort Riley, Kansas.  (The Board 
notes that the veteran in later statements said that the 
claimed sexual assault occurred on the night of October 10-
11, 1973.)

In April 1991 at the VA mental health clinic, the veteran 
stated that he had nightmares concerning the claimed 
inservice sexual abuse.  

In June 1991, in response to an inquiry by the RO as to 
whether there was any investigation or report of the claimed 
incident, the veteran stated that he saw a chaplain on 
October 11, 1973, and told him about the claimed sexual 
assault of the night before the chaplain filled out a Form RB 
7.  (As noted above, the veteran's entire service personnel 
records have been obtained, and they do not contain a Form RB 
7 or any other report by a chaplain.)

In October 1997, the veteran was referred from the VA mental 
health clinic to a VA PCT program with a provisional 
diagnosis of rule out PTSD.  The veteran was seen by a 
readjustment counseling therapist.  (The readjustment 
counseling therapist was not a psychiatrist or a clinical 
psychologist.  His training and expertise in the field of 
mental health and illness do not appear in the record.) The 
assessment in October 1997 was that the veteran had "trauma 
issues."  Later that month, the PCT program notes show an 
assessment by the readjustment counseling therapist of PTSD.  
In November 1997, the veteran asserted an informal claim of 
entitlement to service connection for PTSD and, in December 
1997, he filed a formal claim.  In January 1998, the veteran 
again saw the readjustment counseling therapist.  The 
assessment was PTSD.  VA treatment records do not show that 
the veteran saw the readjustment counseling therapist after 
January 1998.

In a stressor statement received in January 1998, the veteran 
reiterated statements he had made previously concerning an 
alleged sexual assault by another soldier in service in 
October 1973.  He again stated that he saw a chaplain on 
October 11, 1973, to complain about the alleged incident.  He 
stated that the chaplain got his field commander to drop a 
charge of disobeying a direct order.  As noted above, the 
veteran's service personnel records do not contain any 
statement or report by a chaplain.  Nor do his service 
personnel records show that the veteran was charged with 
disobeying a direct order on October 10 or 11, 1973.

In 2000 and 2001, the veteran was seen at a VA mental health 
clinic by a psychiatrist who had treated him for a number of 
years.  The assessment by this physician was dysthymic 
disorder.  In January 2001, the veteran was hospitalized at a 
VA Medical Center for psychiatric treatment.  The diagnoses 
on Axis I were: major depressive disorder, recurrent; opiate 
dependency and abuse; and benzodiazepine dependency and 
abuse.  In July 2001, the veteran was evaluated for the 
Social Security Administration (SSA) by a clinical 
psychologist.  The diagnoses on Axis I were: opiate abuse and 
dependence; anxiolytic dependence; and dysthymia.  In 
September 2001, SSA continued a finding that the veteran was 
disabled under laws administered by that agency, with a 
primary diagnosis of dysthymia and a secondary diagnosis of 
back disorder.

In March 2002, as requested by the Board's remand of July 
2000, the veteran was examined by a board of 2 VA 
psychiatrists to determine whether he met the criteria of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders Fourth Edition (1994) (DSM-IV), 
for a diagnosis of PTSD in accordance with 38 C.F.R. 
§§ 3.304(f), 4.125 (2002) and to provide a neuropsychiatric 
interpretation on the issue of whether any behavioral changes 
in service supported the veteran's allegation that he had 
been sexually assaulted.

In their report, the examiners stated that they had reviewed 
the veteran's service medical records, his service personnel 
records, the reports of postservice evaluation of the veteran 
by psychiatrists and psychologists, and other records in the 
claims file.  With regard to the veteran's past medical 
history, the veteran stated that he had back and hip problems 
related to a motor vehicle accident which occurred in the 
late 1970 when he was intoxicated and that he had a pending 
charge of driving under the influence.  The veteran stated 
that he was under the influence of medications he was taking 
for pain and anxiety and not under the influence of alcohol 
when he was charged.  The veteran admitted to a long history 
of abuse of alcohol and drugs, but stated that he had stopped 
drinking in 1988.  He had a history of skin grafts for burns 
in 1977, and he said that he was intoxicated when he 
sustained the burn injuries.  The veteran had seen the same 
VA psychiatrist off and on since 1988 on an outpatient basis.  
His last visit was in January 2002.  The principal focus of 
his treatment by the VA psychiatrist had been his marriage, 
which ended in divorce after about 20 years.  The VA 
psychiatrist who had seen the veteran for the last 14 years 
had not, according to the treatment records, diagnosed PTSD.  
The veteran's current medications included Oxycodone and 
medicines for gastrointestinal symptoms.  The veteran's 
records showed diagnoses of abuse of opiates and anxiolytics.  

The 2 examining psychiatrists noted that the veteran started 
drinking heavily while he was in the Army before the alleged 
sexual episode of October 1973.  He had a history of alcohol 
dependence which was positive for denial, blackouts, 
tolerance, breakup of his marriage, loss of jobs, maladaptive 
behavior, and failure to integrate into the marketplace and 
assume the responsibilities of a husband and father.  The 
veteran attributed the breakup of his marriage and his 
inability to hold a job to the alleged sexual assault in 
service.  However, the examiners noted that there was no 
documented evidence that the alleged sexual assault ever 
occurred.  The examiners found that the veteran, who had a 
history of bullying others and getting into fights prior to 
entrance on active duty, was more likely to have been the 
perpetrator than the victim of a sexual assault.  The 
examiners asked the veteran about any efforts to have the 
chaplain, the social work officer, his sergeant, and/or his 
unit commander to corroborate his story about a sexual 
assault.  The examiners did not find the veteran's 
explanation for his failure to obtain any supporting evidence 
to be convincing.  

The examining psychiatrists noted that, during their 
interview of the veteran, he had a strong tendency to blame 
other people and to not take responsibility for his actions.  
The examiners reported that this was consistent with the 
veteran's history of behavior characteristic of an addict who 
behaves childishly, blames others, will not assume 
responsibility, has failed in the past, and is presently 
unwilling to develop order, discipline, and responsibility in 
his daily routine.  On mental status examination, the veteran 
was superficially cooperative but at times angry, at times 
tearful, with a consistent pattern of response of blaming 
others.  The veteran blamed the Army system for sweeping the 
matter of his alleged sexual assault under the carpet.  His 
mood was depressed and dysthymic.  He had a long history of 
poor impulse control and poor motivation for treatment.  The 
veteran described his father as proactive in getting him to 
return to the Army twice after the veteran went AWOL and came 
home.  The examiners stated that they wondered whether the 
veteran's father would not have been similarly proactive in 
dealing with a sexual assault on his son if one had occurred.  

The examiners found that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD based on the alleged sexual 
assault in service.  They found that the circumstances of the 
claimed stressor as reported by the veteran were not credible 
and, given the veteran's past aggressiveness, it was unlikely 
that he would have acquiesced in a sexual assault, as he 
claimed to have done.  The examiners concluded that it was 
not likely that the assault described by the veteran had 
occurred.  They noted that there was no documentation of the 
claimed assault and the veteran did not make sufficient 
efforts to obtain statements in support of his claim.  The 
examiners found that, if the alleged sexual assault had 
occurred, it would have made a significant impact on the 
veteran which would have been noted in the report of the Army 
social work officer on October 15, 1973.

The diagnoses on Axis I were: opioid dependence, active; 
alcohol dependence, partial recovery at best; marijuana 
dependence, reportedly in recovery; dysthymic disorder; and 
benzodiazepine dependence.  The diagnosis on Axis II was 
antisocial personality traits suspected, no diagnosis can be 
made with certainty on this initial evaluation.  

Analysis

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2002).  38 C.F.R. § 4.125(a) (2002) provides that, if a 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the report shall be returned to the examiner to substantiate 
the diagnosis.  The Board finds that these regulations, read 
together, mean that any diagnosis of PTSD must conform to the 
DSM-IV criteria.  The board of 2 VA psychiatrists who 
reviewed the veteran's claims file and interviewed him in 
March 2002 found unequivocally that he does not meet the 
criteria of DSM-IV for a diagnosis of PTSD.  A VA outpatient 
psychiatrist who treated the veteran from 1988 to 2002 never 
diagnosed PTSD.  Other VA and non-VA psychiatrists and 
psychologists who have examined and treated the veteran in 
postservice years have also not rendered any diagnoses of 
PTSD.  The only mental health professional who has ever 
suggested that the veteran has PTSD is the VA readjustment 
counseling therapist who saw him on a few occasions in late 
1997 and early 1998 and noted an assessment of PTSD.  Because 
the readjustment counseling therapist did not make a finding 
that the veteran met the DSM-IV criteria for a diagnosis of 
PTSD, his diagnostic assessment is, the Board finds, 
questionable.  In any event, the readjustment counseling 
therapist evidently accepted the veteran's account of having 
been sexually assaulted by another soldier while on active 
duty.  However, for the reasons stated below, the Board has 
found as a fact that the alleged sexual assault did not 
occur.   A medical opinion based upon an inaccurate factual 
premise has no probative value, see Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993), and so the Board must find that the 
readjustment counseling therapist's opinion that the veteran 
had PTSD lacks probative value and, therefore, does not 
conform to DSM-IV.  Such being the case, the requirement for 
service connection for PTSD that there be a diagnosis of PTSD 
which conforms to DSM-IV has not been met.  See 38 C.F.R. 
§ 3.304(f) (2002). 

38 C.F.R. § 3.304(f) (2002) also requires that there be 
credible supporting evidence that the claimed inservice 
stressor occurred.  There is no such credible supporting 
evidence in this case.  The veteran's service personnel 
records do not contain any evidence supportive of his 
allegation that he was sexually assaulted on the night of 
October 10-11, 1973.  The service personnel records do not 
contain any Form RB 7 completed by a chaplain which 
corroborates the veteran's account of a sexual assault.  The 
service personnel records do contain a Form RB 7 completed by 
a social work officer on October 15, 1973, which the board of 
2 VA psychiatrists found would have referred to the alleged 
sexual assault if it had occurred.  Despite having been given 
ample opportunity to do so, the veteran has never obtained a 
statement by any individual who served with him in the Army 
Retraining Brigade which verified in any way his allegations 
concerning a sexual assault and related circumstances.  The 
RO first asked the veteran to attempt to obtain and submit 
such supporting evidence in May 1991, which was 12 years ago.  
The board of 2 VA psychiatrists found that the veteran's 
efforts to obtain evidence to support his claimed stressor 
were insufficient.  The Board must conclude that at this time 
there is no credible supporting evidence that the veteran's 
claimed stressor occurred.  Therefore, the requirements of 
38 C.F.R. § 3.304(f) (2002) for service connection for PTSD 
are not met, and entitlement to service connection for PTSD 
is not established.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

